 THE CONTRACT KNITTER, INC.79The ContractKnitter,Inc. and International Ladies'GarmentWorkers'Union,AFL-CIO. Case 10-CA-11616March 15, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a statement in response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding,2 theBoard makes the following:Upon a charge and amended charge filed on No-vember 3 and 7, 1975, respectively, by InternationalLadies' Garment Workers' Union, AFL-CIO, hereincalled the Union, and duly served on The ContractKnitter, Inc., herein called the Respondent, the Gen-eral Counsel of the National Labor Relations Board,by the Acting Regional Director for Region 10, is-sued a complaint and notice of hearing on December9, 1975, amended by the Regional Director by a De-cember 17, 1975, amendment to complaint, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint andamendment, and notice of hearing before an Admin-istrative Law Judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 15, 1975,following a Board election in Case 10-RC-9842 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about October 23, 1975, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On December 16, 1975, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint. No answer tothe amendment to complaint has been filed.On January 14, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 19,1976, the Board issued an order transferring the pro-'Official notice is taken of the record in the representation proceeding,Case 10-RC-9841,as the term"record"isdefined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations,Series 8,as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967),enfd.388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967),enfd.415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378 (1967),enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.Ruling on the Motion for Summary JudgmentIn its answerto the complaint and response to theNotice To Show Cause, the Respondent attacks theUnion's representativestatusand certification basedon its objections to the election in the underlyingrepresentationproceeding.The General Counselcontends that the Respondent is attempting to reliti-gate issues which were raised and determined in therepresentation case and this it may not do. We agreewith the General Counsel.Review of the record herein, including that in therepresentation proceeding, Case 10-RC-9842, estab-lishes that in the election conducted on January 23and 24, 1974, pursuant to a Stipulation for Certifica-tionUpon Consent Election, there were 132 votescastfor, and 122 votes cast against, the Union, with17 determinative challenged ballots. The Respondentfiled seven timely objections to the election. Afterinvestigation, the Regional Director issued on May24, 1974, a Report on Objections and ChallengedBallots in which,interalia,he found that theRespondent's first six objections were without meritand that Objection 7, relating to alleged union mis-representations in election campaign literature towhich the Respondent had no adequate opportunityto effectively reply, raised material and substantialissues with respect to conduct affecting the results ofthe election. Accordingly, he recommended that Ob-jections 1 through 6 be overruled, Objection 7 be sus-tained, and a second election directed? The Unionfiled timely exceptions to the report to which the Re-spondent filed an answering brief. The Respondentalsofileda brief in support of theRegional2 TheRespondent's motion to grant oral argument is denied as the Gener-alCounsel'smotion and the Respondent's statement in response to theNotice ToShow Causeadequatelypresent the positions of the parties.3With respect to the 17 challenged ballots, the Regional Director recom-mended that 2 challenges be sustained,4 be overruled,Isegregated ballotbe counted for the Union, and the final disposition of the 10 challengedballots of alleged discriminatees be held in abeyance pending determinationof Cases10-CA-10540and 10-CA-10584.He also recommended that, ifthe Respondent's objections were overruled,the segregated ballot and theballots whose challenges were overruled be opened and counted and, if theremaining 10 challenged ballots were not determinative, the appropriatecertification be issued.223 NLRB No. 14 80DECISIONSOF NATIONAL LABOR RELATIONS BOARDDirector's recommendation and an exception limitedtoObjection 3 which dealt with the alleged unionpromise to waive membership initiation fees.On October 3, 1974, the Board, finding that thesubstantial and material issues with respect to Objec-tions 3 and 7 could best be resolvedbya hearing,issued an order directing hearing.After thehearing,4the Hearing Officer issued, on December 10, 1974,hisReport and Recommendations on Objections toElection in which he recommended that Objection 7be dismissed. The Respondent filed timely excep-tions to the report and recommendation and a sup-porting brief. The Union filed limited exceptions, abrief in support of the recommendations,and an an-swering brief.On September24, 1975, the Board is-sued a Decision and Direction in which it adoptedtheHearingOfficer's recommendation that theRespondent's Objection 7 be overruled and the Re-gionalDirector's recommendations with respect tothe determinative challenges, except that it directedthat the 10 challenged ballots involved in Cases 10-CA-10540 and 10-CA-10584 be opened and count-ed since the Board had determined in 220 NLRB No.30 that the 10 voters in question were improperlydischarged under the Act. Accordingly, the Board di-rected theRegionalDirector to open and count 14challenged ballots, count the segregated ballot for theUnion, and issue a revised tally of ballots, on thebasis of which he would issue the appropriate certifi-cation. As the revised tally of ballots, including the15 additional ballots counted, showed that there were145 votes cast for, and 124 against, the Union and asno objections to the revised tally were filed, the Re-gional Director,on October 15, 1975, certified theUnion.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding,and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a North Carolina corporation, has anoffice and place of business located at Northport,Alabama, where it is engaged in the manufacture andsale of double knit cloth 6 During the past calendaryear, a representative period, the Respondent soldand shipped goods valuedin excessof $50,000 direct-ly to customers located outside the State of Alabama.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABORORGANIZATION INVOLVEDInternationalLadies'Garment Workers' Union,AFL-CIO,is a labor organization within the mean-ing of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees attheRespondent's Northport, Alabama, plant,including patternmakers, inspectors,menders,roving patrollers, lab assistants, shipping and re-ceiving clerks, yarn room clerks and janitors, butexcluding office clerical employees, IBM depart-ment employees, production clerks, foremen, as-sistant foremen in knitting department, qualitycontrol assistant supervisors, and all profession-al employees, guards and all other supervisors asdefined in the Act.4 At the beginning of the hearing the Respondent withdrew Objection 3.6 This reflects the allegations in the Respondent's answer to the complaint'SeePitubw'gh Plate GlassCo. v. N.LR.B.,313 U.S. 146, 162(1941):and in the amendment to complaint to which the Respondent filed no an-Rules and Regulations of the Board,Secs. 102.67(1) and 102.69(c).swer. THE CONTRACT KNITTER,INC.812.ThecertificationOn January 23 and 24,1974, a majority of the em-ployees of Respondent in said unit,in a secret ballotelection conducted under the supervision of the Re-gional Director for Region 10, designated the Unionas their representative for the purpose of collectivebargaining with the Respondent.The Union was cer-tified as the collective-bargaining representative ofthe employees in said unit on October 15, 1975, andthe Union continues to be such exclusive representa-tive within the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about October 20,1975, and atall times thereafter,the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about October 23, 1975,and continuing at alltimes thereafter to date,the Respondent has refused,and continues to refuse,to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly,we find that the Respondent has,since October 23, 1975,and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that,by such refusal,Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent,set forth in sectionIII, above,occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and(1) of the Act, we shallorder that it cease and desist therefrom,and, uponrequest,bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and,ifan understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar JacPoultryCompany,Inc.,136NLRB785 (1962);CommerceCompany d/b/a LamarHotel,140 NLRB226, 229 (1962), enfd.328 F.2d 600(C.A. 5, 1964),cert.denied 379U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.The ContractKnitter,Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and(7) of the Act.2. International Ladies' Garment Workers' Union,AFL-CIO,is a labor organization within the mean-ing of Section 2(5) of the Act.3.All productionand maintenance employees atthe Respondent'sNorthport,Alabama,plant,includ-ing patternmakers,inspectors,menders,roving pa-trollers, lab assistants,shipping and receiving clerks,yarn room clerks and janitors,but excluding officeclerical employees,IBM department employees, pro-duction clerks,foremen,assistant foremen in knittingdepartment,quality control assistant supervisors,and all professional employees,guards and all othersupervisors as definedin the Act,constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section9(b) of the Act.4.Since October15, 1975, the above-named orga-nization has been and now is the certified and exclu-sive representative of all employees in the aforesaidappropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of theAct.5.By refusing on or aboutOctober 23, 1975, andat all times thereafter,to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interferedwith,restrained, and coerced, and isinterfering with,restraining,and coercing employeesin the exercise of the rights guaranteed to them inSection 7of the Act, and therebyhas engaged in andis engaging in unfair labor practices within the mean- 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDing of Section 8(a)(l) of the Act.7.The aforesaid unfair labor practices are unfairlaborpractices affecting commercewithin the mean-ing of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the NationalLabor Re-lations Board hereby orders that Respondent, TheContract Knitter, Inc., Northport,Alabama,its offi-cers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay,wages,hours, and other terms and con-ditions of employment with InternationalLadies'Garment Workers'Union, AFL-CIO,as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees attheRespondent'sNorthport,Alabama,plant,including patternmakers,inspectors,menders,roving patrollers,lab assistants,shipping and re-ceiving clerks,yam room clerks and janitors, butexcluding office clerical employees,IBM depart-ment employees,production clerks,foremen, as-sistant foremen in knitting department,qualitycontrol assistant supervisors,and all profession-al employees,guards and all other supervisors asdefined inthe Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment,and, if an under-standing is reached,embody such understanding in asigned agreement.(b) Post at its Northport, Alabama, plant, copiesof the attached notice marked "Appendix." 7 Copiesof said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted by byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or coveredby any other material.(c)Notifythe Regional Director for Region 10, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.r In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerningrates of pay,wages,hours, and otherterms and conditions of employment with Inter-nationalLadies'GarmentWorkers'Union,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT In any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employeesat the Respondent's 'Northport, Alabama,plant, including patternmakers, inspectors,menders, roving patrollers, lab assistants,shipping and receiving clerks, yarn roomclerks and janitors, but excluding office cleri-cal employees, IBM department employees,production clerks, foremen, assistant foremenin knitting department, quality control assis-tant supervisors, and all professional employ-ees, guards and all other supervisors as de-fined in the Act.THE CONTRACT KNITTER, INC.